2uvu628040 department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax tax_exempt_and_government_entities_division et eo set y- uc ‘cl so certified mail - return receipt requested dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to because it is determined that you have not established that you are observing the ‘conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax-exempt status at that time we informed you of your appeal rights by signing form_6018 consent to proposed action you indicated that you accept our determination to revoke your organization’s exempt status we have determined that you fail to qualify for exempt status under any other subsection of sec_501 20v628040 a you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning we have secured form_1120 for years ended _ and you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service n los angeles street ms los angeles ca tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year ended person to contact id number contact numbers telephone fax dear taxpayers we have enclosed a copy of our draft report of examination explaining why we believe revocation of your exempt status under c of the internal_revenue_code is necessary please review the report form 886-a and the enclosed publications if you accept our findings please sign the enclosed form_6018 and return the form to our office within days if you do not accept our findings please contact me immediately to discuss the proposed adjustments you may also schedule a meeting with my manager to discuss the proposed adjustments thank you for your cooperation sincerely laura spencer revenue_agent enclosures form 886-a form_6018 publication publication 20ug28040 form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service issue should org’s tax exemption under c of the internal_revenue_code be revoked because it has not met the requirements of c and revenue_procedure facts org was recognized as a tax exempt_organization under c of the code currently located in state its facilities include a large building and a smaller building in back with a basketball court between the buildings the large building consists mainly of a dance floor area with a stage and a kitchen area next to the dance floor the large building is used for all the organization’s activities and it is rented out for parties the smaller building is set up to play games for adults and children storage and planned to be used for office space it is also used for reported income per form_990 was as follows direct public support program service revenue membership dues assessments rental income total revenue income received from direct public support was donations from non-members and income from advertising program service revenue was income received from member events primarily from members rental income was income received from non- members for the rental of the organization’s facilities for non-member events and parties ie unrelated_business_income in support of the rental income received the organization provided rental agreements and contracts for each rental the contracts and agreements were all executed with non-members during the year therefore it was determined during the examination that all of the income received from the rental of the organization’s facilities was from non-members during the year for the examination of the tax periods ending years the organization did not file a form 990-t for the exam year for the rental income received from non-members ie unrelated_business_income a prior audit report issued during reported that forms 990-t were required to be filed but were not filed by the organization during the returns the be filed in any year which there is unrelated_business_income of dollar_figure or more during the current examination of the year examination forms 990-t were secured as delinquent audit report also advised the organization that a form 990-t must it was determined that the form 886-a cev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items organization did not comply with the audit report and file a form 990-t for the unrelated_business_income received from rental income which exceeded dollar_figure however it is noted that due to the current examination the organization filed a form 990-t for the year which reported non-member income of dollar_figure and total gross_receipts of dollar_figure law internal_revenue_code sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder income_tax regulation c -1 a states the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities income_tax regulation c -1 b also states a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revproc_71_17 sets forth guidelines for determining the effect gross_receipts derived from use of a social club’s facilities by the general_public have on the club’s exemption from federal_income_tax under sec_501 of the internal_revenue_code of the term general_public as used in the revenue_procedure means persons other than members of a club or their dependents or guests revenue_procedure states that where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other nonprofitable purposes revproc_71_17 provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of club facilities by the general_public make up more that of total gross_receipts will demonstrate a nonexempt purpose it provides that gross_receipts in excess of dollar_figure and which form 886-acev department of the treasury - internal_revenue_service page -2- 2uvu628040 form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service public law passed in later changed the allowable portion of income received from the general_public to not more that revproc_71_17 defines total gross_receipts as receipts from normal and usual activities of the club including charges admissions membership fees dues and assessments excluded for this purpose are a initiation fees and capital contributions interest dividends rents and similar receipts and c unusual amounts of income such as amounts derived from nonrecurring sales of club assets internal_revenue_code sec_512 provides in pertinent part that the unrelated_business_taxable_income of an organization described in sec_501 means the gross_income excluding any exempt_function_income less deductions allowed by chapter of the code which are directly connected with the production of the gross_income excluding exempt_function_income internal_revenue_code sec_512 of the code defines the term exempt_function_income for purposes of subparagraph a as the gross_receipts from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guest goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid revrul_58_589 sets forth criteria for determining whether an organization qualifies for exemption from tax under sec_501 including a discussion of income from non-member sources used to reduce the cost of providing services to members revrul_60_324 ruled that a c organization may lose its exemption if makes its club facilities available to the general_public on a regular recurring basis since it may no longer be considered to be organized and operated exclusively for its exempt_purpose it revrul_69_220 provided that s social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is no exempt under sec_501 government’s position based on the examination org has exceeded the threshold of gross_receipts allowed from non-members during the year per revproc_71_17 determined as follows direct public support program service revenue membership dues rental income dollar_figure big_number dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service total gross_receipts per revproc_71_17 total non-member gross_receipts per revproc_71_17 dollar_figure dollar_figure percentage of non-member gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure in addition the organization filed form 990-t for the year subsequent to the year under examination the form_990 for year shows that non-member income from rental of its facilities dollar_figure i sec_42 of the organization’s total gross_receipts dollar_figure therefore based on the examination org is not operated substantially for pleasure recreation and other nonprofitable purpose because it is engaged in the business of making its facilities available to the general_public org is not entitled to tax exemption under c of the code and its tax-exempt status should be revoked taxpayer’s position the taxpayer singed the form_6018 consent to proposed action - sec_7428 to agree the revocation of its exemption on date the taxpayer filed returns and paid corporation income taxes for years conclusion org is not entitled to tax exemption under c of the code and its tax-exempt status should be revoked form 886-a rev department of the treasury - internal_revenue_service page -4-
